Case 1:18-cv-06460-SJ-CLP Document 32 Filed 04/16/19 Page 1 of 1 PageID #: 149

                             LAW OFFICE OF ADAM G. SINGER, PLLC
                                    ONE GRAND CENTRAL PLACE
                                   60 E. 42ND STREET, SUITE 4600
                                       NEW YORK, NY 10165

 SENDER                                                                                       DIRECT DIAL
 ADAM G. SINGER                                                                            (212) 842 – 2428
 EMAIL                                                                                          FACSIMILE
 ASINGER@ADAMSINGERLAW.COM                                                                 (212) 658 – 9682




April 16, 2019
VIA ECF
The Honorable Cheryl L. Pollak, U.S.M.J.
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re: Thomas v. Trans Union, LLC et al.; 1:18-cv-06460-SJ-CLP
            Notice of settlement in principle

Dear Magistrate Judge Pollak:

        This firm represents Plaintiff in the above-referenced action (“Action”). On behalf of
Plaintiff and all Defendants, I write to inform the Court that all parties (a) have reached a
confidential settlement in principle in the Action, and (b) intend to move expeditiously to finalize
the terms of settlement and execute a formal settlement agreement (“Agreement”). Unless the
Court orders otherwise, Plaintiff and Defendants will file a proposed stipulated order to dismiss
the Action with prejudice once (a) a settlement agreement is fully executed, and (b) all material
conditions necessary for settlement are satisfied.



                                                     Respectfully submitted,




                                                     Adam G. Singer




ROCKLAND                                                                                          WESTCHESTER
75 MONTEBELLO ROAD                                                               445 HAMILTON AVENUE, SUITE 1102
SUFFERN, NY 10901                  WWW.ADAMSINGERLAW.COM                                  WHITE PLAINS, NY 10601
